DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9 of U.S. Patent No. 11,436,841 (herein, “’841”). Although the claims at issue are not identical, they are not patentably distinct from each other because 
	Regarding claim 1 of instant application:
Claim 1 of instant application
Claim 1 of ‘841
An object tracking method, comprising: 


An object tracking method using traffic information, comprising: 
receiving a request for a travel route of a first vehicle from a terminal; and 
searching for a record in chronological order in a database storing a plurality of records respectively for a plurality of frames included in images captured by a plurality of cameras photographing traffic information, each record including an object tag and an event tag recognized from a frame, and providing route information including at least one of an image and photographing location information corresponding to a continuous first record section including an object tag corresponding to information about the first vehicle, a second record including a getting-off event tag and the object tag corresponding to the information about the first vehicle, and a continuous third record section following the second record and including an object tag corresponding to information about a first person included in the getting-off event tag of the second record, 
generating an object tag for frames included in images captured by at least one camera photographing a traffic information, by recognizing at least one of a person and a s vehicle from the frames; and 
generating an event tag referring to the object tag, the event tag comprising a getting- in event tag and a getting-off event tag, 
an object tag generating operation of recognizing at least one of a person and a vehicle from a frame included in the images captured by the plurality of cameras photographing the traffic information, and generating an object tag for the frame; and 
wherein the getting-in event tag is generated, when a vehicle and a person within a predetermined distance from the vehicle are recognized from a first frame, and the vehicle is 10 recognized while the person is not recognized from a second frame following the first frame, and
an event tag generating operation of referring to the object tag, and when a vehicle and a person within a predetermined distance from the vehicle are recognized from a first frame, and the vehicle is recognized while the person is not recognized from a second frame following the first frame, generating a getting-in event tag including information about the vehicle and information about the person for the second frame,
wherein the getting-off event tag is generated, when a vehicle is recognized while no person is recognized from a third frame and the vehicle and a person within the predetermined distance from the vehicle are recognized from a fourth frame following the is third frame
or when a vehicle is recognized while no person is recognized from a third frame and the vehicle and a person within the predetermined distance from the vehicle are recognized from a fourth frame following the third frame, generating a getting-off event tag including information about the vehicle and information about the person for the fourth frame.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘841. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘841 in that claim 1 of ‘841 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘841 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘841. That is, claim 1 of instant application is anticipated by claim 1 of ‘841. 

Claim 2 of the instant application corresponds to claim 2 of ‘841 Patent.
Claim 3 of the instant application corresponds to claim 3 of ‘841 Patent.
Claim 4 of the instant application corresponds to claim 3 of ‘841 Patent.
Claim 5 of the instant application corresponds to claim 1 of ‘841 Patent.
Claim 6 of the instant application corresponds to claim 1 of ‘841 Patent.

	Regarding claim 7 of instant application:
Claim 7 of instant application
Claim 7 of ‘841
An object tracking apparatus, comprising: 
An object tracking apparatus using traffic information, comprising: 
a communicator configured to receive a request for a travel route of a first vehicle from a terminal; and 
a route provider configured to search for a record in chronological order in a database storing a plurality of records respectively for a plurality of frames included in images captured by a plurality of cameras photographing traffic information, each record including an object tag and an event tag recognized from a frame, and provide route information including at least one of an image and photographing location information corresponding to a continuous first record section including an object tag corresponding to information about the first vehicle, a second record including a getting-off event tag and the object tag corresponding to the information about the first vehicle, and a continuous third record section following the second record and including an object tag corresponding to information about a first person included in the getting-off event tag of the second record: 
an object recognizer configured to recognize at least one of a person and a vehicle from frames included in images captured by at least one camera photographing a traffic information and generate an object tag for the frames; and
an object recognizer configured to recognize at least one of a person and a vehicle from a frame included in the images captured by the plurality of cameras photographing the traffic information, and generate an object tag for the frame; and
an event recognizer configured to generate an event tag referring to the object tag, the event tag comprising a getting-in event tag and a getting-off event tag,
an event recognizer configured to refer to the object tag, and when a vehicle and a person within a predetermined distance from the vehicle are recognized from a first frame, and the vehicle is recognized while the person is not recognized from a second frame following the first frame,
wherein the getting-in event tag is generated, when a vehicle and a person within a predetermined distance from the vehicle are recognized from a first frame, and the vehicle is recognized while the person is not recognized from a second frame following the first frame, and wherein the getting-off event tag is generated, when a vehicle is recognized while no s person is recognized from a third frame and the vehicle and a person within the predetermined distance from the vehicle are recognized from a fourth frame following the third frame.

generate a getting-in event tag including information about the vehicle and information about the person for the second frame, or when a vehicle is recognized while no person is recognized from a third frame and the vehicle and a person within the predetermined distance from the vehicle are recognized from a fourth frame following the third frame, generate a getting-off event tag including the information about the vehicle and the information about the person for the fourth frame


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘841. In conclusion, claim 7 of the instant application is anticipated by claim 7 of ‘841 in that claim 7 of ‘841 contains all the limitations of claim 7 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 7 of ‘841 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 7 is generic to all that is recited in claim 7 of ‘841. That is, claim 7 of instant application is anticipated by claim 7 of ‘841. 

Claim 8 of the instant application corresponds to claim 8 of ‘841 Patent.
Claim 9 of the instant application corresponds to claim 9 of ‘841 Patent.
Claim 10 of the instant application corresponds to claim 9 of ‘841 Patent.
Claim 11 of the instant application corresponds to claim 7 of ‘841 Patent.
	Claim 12 of the instant application corresponds to claim 7 of ‘841 Patent.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484